Judge Edwin A. Lombard
This matter was filed as an appeal on September 21, 2018, on behalf of Cedric Beaulieu. Pursuant to an order to show cause, however, counsel for Mr. Beaulieu conceded the appeal should be dismissed and the pleadings considered as an application for supervisory writ. See Rules 3-1.1 and 3-1.3 of the Uniform Rules-Courts of Appeal. Accordingly, this appeal is dismissed and, after review of the record in light of the argument presented and applicable law, we deny Mr. Beaulieu's writ application.
Relevant Facts and Procedural History
In August 2016, after a pre-termination hearing, Mr. Beaulieu was terminated from his employment with the Sewerage and Water Board (S & WB) on August 31, 2016. A timely notice of appeal of this decision was properly filed but on March 16, 2017, counsel filed an Appeal Withdrawal form on behalf of Mr. Beaulieu.
In April 2018, counsel sought to reinstate Mr. Beaulieu's appeal of his termination with the Civil Service Commission. At a hearing before the Civil Service Commission, counsel indicated that she had filed the Appeal Withdrawal form based in part on communications from Erica Burkhalter of the Civil Service Management Services member Erica Burkhalter who, according to counsel, indicated that no further continuances would be granted by the Civil Service hearing examiner.
The Civil Service Commission denied Mr. Beaulieu's Motion to Reinstate Appeal. In its Minute Entry of the hearing signed by three Commissioners on June 18, 2018, the Civil Service Commission noted that review of the communications between counsel and Ms. Burkhalter revealed only an inquiry as to the status of the case with no representations made regarding *922continuances. In addition, the Civil Service Commissioners reasoned:
... It is reasonable that an appointing authority would rely upon the withdrawal of an appeal as the conclusion of the matter. Reviving an appeal more than a year after the withdrawal has far-reaching implications for the speedy resolution of employment disputes in the classified service. Over time, memories fade and evidence is destroyed or lost. The appeals process was intended to be a quicker alternative to litigation in court. Opening long abandoned appeals introduces an element of uncertainty that the Commission finds unacceptable.
Conclusion
After review of the record, we find no error in the decision of the Civil Service Commission. Accordingly, Mr. Beaulieu's appeal is dismissed and his writ application denied.
APPEAL DISMISSED; APPEAL CONVERTED TO WRIT; WRIT DENIED